Citation Nr: 0410525	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-17 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for folliculitis of both shins.  

(The issue of entitlement to vocational rehabilitation and 
training pursuant to the provisions of Chapter 31, Title 38, 
United States Code will be the subject of a separate Board 
decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to September 
2001.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 RO decision which, in pertinent part, 
denied service connection for folliculitis of bilateral shins.  

A hearing was held at the RO in July 2003, before the Veterans Law 
Judge signing this document.  The Veterans Law Judge had been 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.  

During the July 2003 hearing held before the undersigned, the 
veteran withdrew his appeal as to the issue of entitlement to a 
higher evaluation for folliculitis of the upper back.  As such, 
the issue is no longer in appellate status.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the appropriate claims addressed by this decision 
has been obtained by the RO.  

2.  The veteran does not currently have folliculitis of the shins.  



CONCLUSION OF LAW

Folliculitis of the shins was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefines the obligations of VA with respect to the duty to 
assist, including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

VA has a duty to notify the claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible for 
obtaining and of what evidence VA will undertake to obtain.  38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO provided this notice in a letter dated in 
February 2002.  

The United States Court of Appeals for Veteran Claim's (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004) 
held, in part, that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel has 
held that this aspect of Pelegrini constitutes dicta.  
VAOPGCPRECOP 1-2004 (2004).  

Although the VCAA notice letter that was provided to the appellant 
did not explicitly contain the "fourth element," the letter did 
tell him to furnish information with regard to any person having 
relevant evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to submit 
relevant evidence in his possession.  

In Pelegrini, the majority also held that a claimant was entitled 
to VCAA notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not provided 
prior to initial RO adjudication.  Pelegrini v. Principi, at 420-
2.  

In this case, the VCAA notice was provided in February 2002, after 
the initial AOJ decision in November 2001.  The defect with 
respect to the timing of the VCAA notice requirement in this case 
was harmless error.

After securing additional evidence reported by the veteran, the RO 
adjudicated his claim on a de novo basis without regard to the 
prior denial.  If the additional evidence had substantiated the 
claim, the effective date of any award based on such evidence, 
would have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) (2003) 
(new and material evidence received prior to the expiration of the 
appeal period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been filed 
with the claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. § 3.400(q)(1) (2003) (providing that 
when new and material evidence is received within the appeal 
period, the effective date will be set as if the prior denial had 
not been made).  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  The 
claims file contains the results of VA examinations that were the 
product of a review of the claims folder and contain all findings 
needed to evaluate the claim.  VA has also obtained all relevant 
treatment records.  These actions have complied with VA's duty to 
assist the veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where there is a 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly attributable 
to intercurrent causes.  When a condition noted during service is 
not shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  The United 
States Court of Appeals for the Federal Circuit has confirmed that 
"a veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002).  

In this case, the veteran claims that service connection for a 
skin condition of the bilateral shins, claimed as folliculitis is 
warranted.  A review of his service medical records reveals that 
the veteran was seen July 1983 complaining of an itchy rash on his 
arms and legs which had existed for four months.  Objective 
examination showed spotty rash on both arms and left shin which 
appeared as a hair follicle infection, non-raised.  The veteran 
was in no distress at present.  The diagnostic assessment was 
rash, unknown etiology.  The remaining service medical records are 
entirely silent for complaints, treatment or clinical findings of 
a skin condition affecting both shins.  

On examination for VA in July 2001, the veteran reported skin 
inflammations on his shins.  He said that his symptoms were 
intermittent and associated with itching and pain.  The examiner 
commented that there was no clinical evidence of folliculitis in 
the shins.  

Private medical records dated from April 1991 to June 2001 are 
entirely negative for treatment, complaints or clinical findings 
of folliculitis of the bilateral shins.  

In his October 2002 substantive appeal, the veteran claimed that 
toxic insect repellants were applied to his uniform during active 
service.  He claimed that the chemicals caused irritation when 
coming in contact with the skin.  The veteran maintained that he 
had major scarring on his shins due to scratching, flaking and 
skin irritation caused by the insect repellants.  

During the July 2003 hearing, the veteran testified that he first 
noticed a skin condition on his shins during active service.  He 
indicated that he has received no treatment for the disorder and 
used over-the-counter medication to treat his symptoms.  

In this case, the record shows an inservice disease.  The veteran 
was treated for a rash that affected his arms and left shin during 
service.  However, it is apparent that these symptoms were acute 
and transitory and resolved without residual disability.  The July 
2001 examination yielded no clinical evidence of current 
folliculitis or any other skin disorder affecting the shins.  In 
fact, the post-service medical evidence is entirely silent as to 
any current skin disability affecting the bilateral shins.  

The veteran maintains that he currently has bilateral shin 
folliculitis which began as a result of exposure to toxic 
chemicals during service.  While he is competent to report current 
symptoms, he is not, as a layperson, competent to report a current 
diagnosis or supply an opinion as to the medical cause of current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's reports of current symptoms are outweighed by the 
observations of medical professionals, and by the fact that the 
medical professionals have not diagnosed folliculitis.  The Board 
cannot grant service connection when the medical evidence neither 
establishes a current disability, nor provides any causal link to 
symptoms shown in service.  

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, in the absence of proof of a present 
disability, there can be no valid claim.  Accordingly, the Board 
finds that the preponderance of the evidence is against a grant of 
service connection for folliculitis of the bilateral shins.  


ORDER

Entitlement to service connection for bilateral folliculitis of 
both shins is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



